MEMORANDUM **
Georgina Reyes Soriano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal of an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001), and review de novo claims of due process violations, Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir.2006). We deny the petition for review.
Substantial evidence supports the BIA’s determination that Reyes Soriano provided false testimony for the purpose of obtaining an immigration benefit, where Reyes Soriano testified that she lied to an asylum officer to avoid deportation and she did not admit the false testimony until her hearing before an IJ seven months later. See 8 U.S.C. § 1101(f)(6); Ramos, 246 F.3d at 1266. Reyes Soriano therefore was precluded from showing good moral character for the purpose of cancellation of removal. See 8 U.S.C. § 1101(f)(6).
Reyes Soriano’s claim that the agency deprived her of due process by failing to explicitly warn her that false testimony could bar her from receiving cancellation of removal is not persuasive. Reyes Soriano admits she swore under penalty of perjury that her statements to the asylum officer would be truthful.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.